Citation Nr: 0929902	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  96-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating for right 
calcaneocuboid subluxation with traumatic arthritis evaluated 
as 20 percent disabling prior to May 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for right 
calcaneocuboid subluxation with traumatic arthritis from May 
9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In February 2006 and July 2007, the Board remanded the 
Veteran's case for additional development.  Previously, the 
Board noted that the Veteran's January 2006 brief, in 
essence, raised the issue of entitlement to a separate rating 
for arthritis of the right ankle.  It is significant to note 
that the present increased rating issue on appeal has been 
evaluated as a foot disability, 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, and that service connection has also been 
established for residuals of a right distal tibia fracture 
under Diagnostic Code 5262 which may include consideration 
for an ankle impairment.  This separate right ankle rating 
issue was referred to the RO for appropriate action; however, 
the RO has not yet adjudicated this issue.  As such, it is, 
again, referred back to the RO for the appropriate action.  
Additionally, in a January 2007 statement, it appears that 
the Veteran raises claims for an increased rating for his 
service connected left radius and ulna, back injuries, and 
right tibia; an earlier effective date for a grant of 
compensation for his left radius and ulna, back injuries, and 
right tibia.  It also appears that he wishes to reopen his 
previously denied claim for service connection for 
hypertension.  The Board refers these issues to the RO for 
clarification and appropriate action.

Records show the appellant failed to appear, without 
indication of cause, for a scheduled personal hearing in 
August 2004.  Therefore, his request for a Board hearing must 
be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702 (2008).

In January 2007, the Veteran stated that he had to apply to 
Social Security benefits.  However, there is no indication in 
the record that the Veteran has actually received disability 
benefits from the Social Security Association.  Additionally, 
the Board notes that according to a January 2008 VA physician 
note, the Veteran reported that he worked for a mortgage 
company.  From the available evidence, the Board has 
determined that the Veteran apparently is not in receipt of 
Social Security benefits, and thus, an additional remand is 
unnecessary and would not result in any additional benefit 
for the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The Board notes that the Veteran has submitted additional 
evidence after the final adjudication of his claim by the RO, 
and he has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence consists 
of copies of medical records concerning the Veteran's brain, 
and internet news articles which discuss dementia and chronic 
traumatic encephalopathy, the Board finds that the newly 
submitted evidence consists of evidence that has no relevance 
to the Veteran's claim of an increased rating for right 
calcaneocuboid subluxation with traumatic arthritis.  
Therefore, an additional remand is unnecessary and would not 
result in any additional benefit for the Veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to May 9, 2006, right calcaneocuboid subluxation 
with traumatic arthritis was manifest by symptoms best 
described as moderate with objective reports of pain.

3.  From May 9, 2006, right calcaneocuboid subluxation with 
traumatic arthritis is manifest by symptoms best described as 
severe with objective reports of pain.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2006, the criteria for a rating in excess 
of 20 percent for right calcaneocuboid subluxation with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).

2.  From May 9, 2006, the criteria for a rating of 30 
percent, but no higher, for right calcaneocuboid subluxation 
with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2006.  All authorized records 
relevant to the matter have been requested or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in May 2006 satisfied many of the requirements 
of the VCAA, the letter did not inform the Veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  The letter also did 
not specifically describe the requirements of the applicable 
Diagnostic Codes.

The Board notes that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  All VCAA notice errors are presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the Veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in February 2003.  The Veteran 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, and the RO also readjudicated the case by 
way of supplemental statements of the case issued in 
December 2006, February 2007, and April 2009 after the notice 
was provided.  Thus, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

528
4
Foot injuries, other:

Severe
3
0

Moderately severe
2
0

Moderate
1
0

NOTE:  With actual loss of use of the foot, rate 40 
percent.

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Factual Background

Private correspondence from M.I.R., M.D., dated 
September 1993, states that the Veteran walked with a normal 
gait.  It was noted that he could walk on tip-toes and heels.  
Good dorsal pedal pulse was present, and motion and sensation 
was observed to be intact in the toes of the right foot.  An 
X-ray of the right foot showed disruption of the calcaneal 
cuboid joint with post traumatic osteoarthritis.  Dr. R. 
opined that the Veteran had limitation of his activities and 
constant pain because of his foot osteoarthritis.  An 
additional note from Dr. R. dated November 1993 noted  that 
the Veteran complained that with any type of activity, he 
experienced sharp foot pain.  The Veteran reported that the 
pain increased going up or down stairs.  Dr. R. observed that 
sensation and pinprick demonstrated no focal deficits, and 
the Veteran was able to stand on his heels and toes with 
minimal discomfort.  Dr. R. recommended that the Veteran 
begin a rehabilitation program.

The Veteran stated in March 1994 that his right foot 
condition had deteriorated.  He said that his right foot 
caused him extreme pain and discomfort.

On VA examination in July 1994, the Veteran told the examiner 
that he experienced pain in his right foot at rest and when 
he walked.  He said he could not walk long distances due to 
pain.  The examiner noted that the Veteran was not 
cooperative, and he could walk his tendon, tip-toes, heel, 
and lateral edge of his feet pain free.  He experience pain 
at the medial edge.  Right ankle examination showed no 
redness, swelling, tenderness, or abnormal mobility.  The 
examiner found that the range of motion was almost full.  
Supernation was noted to be full with tenderness at the end 
range.  There was marked limitation of pronation.  Bony 
swelling on the dorsum of the right foot was observed.

The Veteran reported in March 1995 that his condition was 
more severe.  He said that he could not stay on his feet 
because of the pain.  He said that he had to wear sneakers 
and take one step at a time.  He reported that he could not 
stand on his toes without pain.  He would apply heat every 
evening and bathed his foot with Epsom salts.

A VA examiner noted on examination in June 1995 that the 
Veteran had callosities on the surface of the right fifth 
toe.  There was crepitus of the right foot due to abnormal 
joint movement.  It was noted that he could not run, job, or 
stand for long periods of time.  Right foot examination 
revealed tenderness on the lateral surface and mild 
tenderness and crepitus of the forefoot and hind foot.  
Limitation of pronation and supination of the right foot was 
observed.  The examiner found that the Veteran could walk on 
tandem, tip-toes, and heels with mild pain and difficulty but 
could not walk on the lateral or medial edge of the foot.  An 
X-ray revealed moderate degenerative osteoarthritis on the 
tarsal joint and some distal joints with mild changes.  The 
examiner found that the Veteran had limitation on walking on 
the lateral edge or the medial edge of tip-toes due to pain 
and limitation of supination and pronation.

During a VA joint examination performed in October 1997, the 
examiner noted that the Veteran's feet examination was 
essentially unchanged since June 1996.  The examiner said 
that there were no essential flare-ups.  It was noted that 
the Veteran was self-employed and was independent in his 
activities of daily living.  It was further noted that the 
Veteran could walk with full weight bearing in both of his 
lower extremities, except he had an occasional limp in his 
right lower extremity due to pain in his right ankle.

A VA follow-up notes from 2000 through 2008 indicate that the 
Veteran had chronic foot pain.  He said he had problems after 
standing or walking for short periods of time.

On VA foot examination in February 2002, the Veteran reported 
that his pain had increased in severity.  The examiner 
observed no stiffness, heat, or essential weakness, but there 
was mild swelling and redness.  The Veteran reported no 
flare-ups.  It was noted that the Veteran used corrective 
shoes and shoe inserts.  The examiner opined that the 
condition had no effect on the Veteran's usual occupation and 
daily activities.  It was noted that the Veteran became 
unemployed because the bank he worked at had closed a week 
previously.  On objective examination, there was tenderness 
on the outer part of the calcaneal cuboid joint in the right 
foot with mild swelling.  The examiner observed that the foot 
was somewhat rotated externally.  There was objective 
evidence of painful motion and mild edema.  No instability or 
weakness was observed.  The Veteran's gait was antalgic.  No 
functional limitation on standing or walking was noted.  The 
examiner found callosities under the fifth metatarsal head on 
the right and the big toe.  There was no unusual shoe wear 
pattern.  Supination and pronation was limited in the foot.  
It was noted that the Veteran could rise on his heels but not 
his toes due to pain.  No hammer toes, flat feet, or hallux 
valgus was present.  The Veteran could hop on his right foot 
four times before stopping due to pain.  The examiner found 
that after repeated exercise there was no limitation of 
function or motion, but pain was greater than at rest.  The 
diagnosis was residual moderate degenerative arthritis of the 
tarsal joints of the right foot with limitation in supination 
and pronation.

A private computed tomography scan performed in May 2006 
revealed marked osteoarthritic changes of the mid-foot with 
findings most pronounced at the calcaneocuboid articulation, 
at which level there was productive changes and ossific 
fragmentation.

Private correspondence from S.E.D., D.P.M., D.A.B.P.S., dated 
June 2006 states that the Veteran had sharp burning pain of 
his right foot when walking, standing for periods of time, 
and after rest.  The pain was described as severe.  Physical 
examination revealed multiple exostosis of the right dorsal 
naviculocuneiform joints and the calcaneocuboid joint.  Pain 
was elicited upon palpation as well as with range of motion 
of the right foot.  Radiographs revealed multiple exostosis; 
marked osteoarthritic changes of the tarsal and midtarsal 
joints are noted.  The findings were confirmed by CAT scan in 
May 2006.  The examiner felt that the Veteran was disabled.

Additional private correspondence from I.B., A.A.C.F.A.S., 
dated September 2006 indicates that the Veteran had pain and 
difficulty with ambulating.  I.B. opined that the Veteran 
would likely go on to develop more debilitating arthritis in 
his right foot and ankle.  It was noted that the Veteran may 
very well require future surgical intervention including 
fusion of one or more joints, and it was unknown when he 
would be able to return to work.

On VA examination in October 2006, it was noted that a 
computed tomography scan performed in May 2006 revealed 
marked degenerative changes of the right mid-foot which was 
pronounced at the cubonavicular joint and ossific 
fragmentation less degenerative changes of tarsonavicular 
joint and tarsometatarsal joint.  It was noted that the 
Veteran had severe pain on the right foot when he walked.  It 
was further noted that the Veteran had additional limits on 
functional ability during flare-ups.  The Veteran reported 
flare-ups after walking.  The pain increase during flare-ups 
was described as 5 on a 1(low) to 10 (high) pain scale.  The 
examiner said that there was no additional degree of 
limitation, but the Veteran reported complete limitation.  
The examiner opined that the Veteran had severe pain which 
affected his ability to work as he could not stand or walk 
long.

A VA psychiatry note from October 2006 states that the 
Veteran was fired from his job as a real estate appraiser 
because of his alleged failure to maintain communications 
with coworkers.

The Veteran stated in January 2007 that the intensity of the 
pain in his right foot prevented him from having a normal 
work pattern and interfered with his quality of life.  He 
said that he had to elevate his foot in addition to using 
heat pads and pain medication.  He remarked that he had been 
unemployed since September 5, 2006, as he could no longer be 
productive due to pain from his injuries.  He said that he 
had lost a considerable amount of time from work due to his 
pain.  He had tried using acupuncture and ultrasound to 
alleviate his pain.

C.M., the Veteran's spouse, stated in February 2007 that the 
Veteran's right foot had deteriorated over the previous 
twenty years.  She said that all of the Veteran's days were 
spent in pain.  In the previous two years, she said that the 
Veteran's pain had deteriorated to the extent that he had to 
elevate his foot and take major pain medicine at various 
times during the day and night.

M.M., R.N., (the Veteran's sister) stated in February 2007 
that for the previous two years, the Veteran endured 
excruciating pain to his right foot.  She had observed the 
Veteran elevating his leg and applying hot packs to alleviate 
his pain.  She said that his ability to stand for any length 
of time had diminished.

The Veteran reiterated in May 2007 that the condition of his 
right foot had severely deteriorated.  He had therapy and was 
continually on pain medication.  He said that he had been 
unemployed since September 2006 due to the deteriorated 
condition of his service-connected injuries.

A VA physician's note from January 2008 indicates that the 
Veteran worked for a mortgage company.

Analysis

Based on the evidence of record, the Board finds that prior 
to May 9, 2006, an evaluation in excess of 20 percent for the 
Veteran's service-connected right calcaneocuboid subluxation 
with traumatic arthritis is not warranted.  A June 1995 VA X-
ray revealed moderate degenerative osteoarthritis.  In 
February 2002, a VA examiner provided a diagnosis of residual 
moderate degenerative arthritis of the tarsal joints of the 
right foot with limitation in supination and pronation.  
According to 38 C.F.R. § 4.71a Diagnostic Code 5284, an 
evaluation of only 10 percent is warranted when moderate 
symptoms are present.  However, the Board is mindful that 
ratings can be considered based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence 
of record documents the Veteran's consistent reports of pain.  
In particular, private medical correspondence from 
September 1993 indicates that the Veteran had constant pain, 
and VA examiners have observed that the Veteran cannot stand 
for long periods of time due to pain.  Additionally, the 
Veteran's statements have all consistently reported his 
increased pain.  Therefore, under the provisions of DeLuca, a 
20 percent (but no higher) evaluation is warranted prior to 
May 9, 2006.

The Board recognizes that a computed tomography scan 
performed on May 9, 2006, revealed marked osteoarthritic 
changes of the mid-foot with findings most pronounced at the 
calcaneocuboid articulation.  The use of the term "marked" 
shows an increase in severity from the previously used term 
of "moderate."  Additionally, private medical 
correspondence from June 2006 described the Veteran's 
symptomatology as "severe."  As the Veteran's 
symptomatology appears to have increased in severity as 
evidenced by the May 9, 2006 computed tomography scan, an 
increased evaluation of 30 percent is warranted.  A higher 
evaluation of 40 percent is not warranted as the Veteran 
appears to still have use of his foot.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the right calcaneocuboid subluxation with 
traumatic arthritis.  There is no evidence of any unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization, related solely to this service-connected 
disorder that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board notes 
the Veteran has stated that his foot disorder interferes with 
his ability to perform his job; however, pain and some degree 
of interference with employment is considered within the 
schedular criteria.  This matter is adequately rated under 
the available schedular criteria.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Prior to May 9, 2006, entitlement to a rating in excess of 20 
percent for right calcaneocuboid subluxation with traumatic 
arthritis is denied.

From May 9, 2006, entitlement to a rating in excess of 30 
percent, but no higher, for right calcaneocuboid subluxation 
with traumatic arthritis, is granted, subject to the 
regulations governing the payment of monetary awards.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


